Exhibit 10.39

SUMMARY OF COMPENSATION ARRANGEMENTS

WITH NAMED EXECUTIVE OFFICERS AND DIRECTORS

(EFFECTIVE JANUARY 1, 2007)

Named Executive Officers

The following summarizes the current cash compensation and benefits received by
Alabama National’s Chief Executive Officer, its Chief Financial Officer and its
next three most highly compensated executive officers for the fiscal year ended
December 31, 2006 (the “Named Executive Officers”). The following is intended to
be a summary of existing oral, at will arrangements, and in no way is intended
to provide any additional rights to any of the Named Executive Officers.

None of Alabama National’s executive officers has a written employment agreement
with Alabama National. The executive officers of Alabama National serve at the
discretion of the Board of Directors. The Compensation Committee of the Board
(the “Committee”) reviews and determines the salaries that are paid to Alabama
National’s executive officers, including the Named Executive Officers. The
salaries of the Named Executive Officers as of January 1, 2007, are as follows:

 

Name and Position

   Salary

John H. Holcomb, III

Chairman and Chief Executive Officer

   $ 500,000

Dan M. David

Vice Chairman

   $ 230,000

Richard Murray, IV

President and Chief Operating Officer

   $ 305,000

William E. Matthews, V

Executive Vice President and Chief Financial Officer

   $ 285,000

James R. Thompson, III

Chief Executive Officer of First American Bank

   $ 235,000

The Named Executive Officers are eligible to receive an annual incentive bonus
under Alabama National’s Annual Incentive Plan (the “AIP”). The Named Executive
Officers are also eligible to participate in Alabama National’s executive and
regular benefit plans and programs, including long-term incentive compensation
plans. All executive benefit plans and agreements are filed as exhibits to
Alabama National’s Exchange Act filings. Information regarding these plans and
agreements, as well as compensation earned by the Named Executive Officers
during fiscal 2006, will be included in the Company’s 2007 Proxy Statement.

Directors

Current director compensation arrangements provide that non-employee directors
of Alabama National will receive an annual retainer of $26,000, as well as an
attendance fee of $1,100 for each meeting of the Board of Directors and $1,100
for each meeting of a committee of the Board of Directors that they attend ($550
per conference call meeting of a committee). Chairpersons of committees receive
an attendance fee of $2,200 for each committee meeting they attend ($1,100 per
conference call meeting of a committee). Employee directors of ANB do not
receive any board fees.



--------------------------------------------------------------------------------

Six of Alabama National’s directors, Messrs. McWane, Page, McMahon, Montgomery,
Barnes and Greene, also serve on the board of directors of one of Alabama
National’s subsidiary banks, and receive an attendance fee of $200 for each
subsidiary bank board meeting and committee meeting attended. Four Alabama
National directors, Ms. Bradley, Mr. Denson, Dr. Nix and Mr. Plunk, also serve
on an advisory board of First American Bank and receive fees of $200 per meeting
attended. Employee directors of subsidiary banks do not receive any board fees.

Non-employee directors may elect to defer payment to a specified date of all or
any portion of their annual retainer and attendance fees under the ANB Deferral
of Compensation Plan for Non-Employee Directors. In addition, non-employee
directors that serve on certain bank subsidiary boards, may elect to defer
subsidiary bank board fees under the ANB Deferral of Compensation Plan for
Non-Employee Directors of the Subsidiary Banks. Fees that are deferred under
these plans may be credited to the directors, at the election of the director,
in cash or common stock equivalents or a combination thereof. The common stock
equivalents are converted into shares of Alabama National common stock only
after termination of service on the applicable board. The common stock
equivalents are credited with dividend equivalents that are equal in value to
the dividends on our common stock.